Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites "...at least one of the end unit slots removably slot into one of the bridge unit slots, and each of the bridge unit slots removably slot into at least one of the middle unit slots...", in lines 10-13 of the claim. It is unclear how all of the bridge unit slots slot into one of the middle unit slots, because at least one of the end unit slots removably slot into one of the bridge unit slots.
Claim 27 recites "...where each of the two or more slat wall block pegs additionally removably mates with at least one of the four end units and at least one of the two middle units". It is unclear how "each" of the block pegs can additionally removably mate with at least 
Appropriate explanation or correction is required.
Claim 28 recites "...The method of claim 24, additionally comprising at least two pegboard blocks”. As claims 24 and 28 are directed towards a method, it is unclear as to what element additionally comprises at least two pegboard blocks.
Appropriate explanation or correction is required.
Claim 29 recites "... where each of the two or more pegboard block pegs additionally removably mates with at least one of the two middle units and at least one of the four bridge units”. It is unclear how "each" of the block pegs can additionally removably mate with at least one of the two middle units and at least one of the four bridge units because claim 28 recites some of the block pegs already mated with one of the two or more middle peg holes of the middle unit of the bridge unit.
Appropriate explanation or correction is required.
Claim 31 recites "...where each of the two or more slat wall block pegs additionally removably mates with at least one of the four end units and at least one of the two middle units". It is unclear how "each" of the block pegs can additionally removably mate with at least one of the four end units and at least one of the two middle units because claim 30 recites some of the block pegs already mated with one of the two or more bridge units.
Appropriate explanation or correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAYAN SALONE/Primary Examiner, Art Unit 3726